Citation Nr: 9904600	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-48 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
residuals of a cerebrovascular accident (CVA) sustained 
during the course of treatment at a VA facility in 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran's wife and brother-in-law




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 
1948 to July 1957 and from August 1960 to December 1965.  He 
retired from service in December 1965 with 21 years and 
approximately 10 months of active military service, but the 
specific dates of that military service have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a CVA 
sustained during the course of treatment at a VA facility in 
1988.  A hearing was held at the RO before a hearing officer 
in July 1996.  The veteran was not present for medical 
reasons, but his wife and brother-in-law appeared and 
provided testimony.  The veteran's claim was denied by the 
hearing officer in an October 1996 Supplemental Statement of 
the Case (SSOC).  Thereafter, in a document received in 
December 1996, within 60 days of the date of the SSOC, and 
styled as an appeal to the Board, the veteran's wife, acting 
on the veteran's behalf, requested a hearing at the RO before 
a member of the Board.


REMAND

The veteran's wife has acted on his behalf throughout the 
claim and appeal process here, and the RO has not objected to 
it or requested any clarification.  She filed the claim for 
1151 benefits in November 1993.  She designated the Disabled 
American Veterans to represent him in October 1995, and 
contested the decision of the hearing officer, on the 
veteran's behalf, in December 1996.  In that December 1996 
document she requested a travel board hearing before a member 
of the Board at the RO.  No travel board hearing was 
scheduled or held.  The request for a travel board hearing 
has not been withdrawn.

Against this background, the case is REMANDED to the RO for 
the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any 
witnesses before a Member of the Board 
traveling
to the RO for the purpose of conducting 
such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action by the RO is required with respect to the issue on 
appeal.  The RO need not readjudicate the claim and a 
Supplemental Statement of the Case need not be issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


